Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 10, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149622                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  ASSOCIATED BUILDERS AND                                                                                 David F. Viviano,
  CONTRACTORS,                                                                                                        Justices
           Plaintiff-Appellant,

  v                                                                 SC: 149622
                                                                    COA: 313684
                                                                    Ingham CC: 12-000406-CZ
  CITY OF LANSING,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 27, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether Attorney General, ex rel. Lennane v
  City of Detroit, 225 Mich. 631 (1923), should be overruled; and (2) what authority, if any,
  enabled defendant to enact its prevailing wage ordinance.

          The Michigan Building and Construction Trades Council and the Michigan State
  AFL-CIO are invited to file briefs amicus curiae. Other persons or groups interested in
  the determination of the issues presented in this case may move the Court for permission
  to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 10, 2014
           p1203
                                                                               Clerk